Case 1:19-cv-22154-DPG Document 1 Entered on FLSD Docket 05/28/2019 Page 1 of 10



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA



  CMA CGM S.A.                                                Civil Action No.
                                     Plaintiff,

          vs.

  YACHT EXPORT LLC and CROSSNET
  INTERNATIONAL TRANSPORTATION, INC.
                        Defendants.


                                                  COMPLAINT

          Plaintiff, CMA CGM S.A. (“CMA”), sues Defendants, YACHT EXPORT LLC

  (“YACHT EXPORT”) and CROSSNET INTERNATIONAL TRANSPORTATION, INC.

  (“CROSSNET”) (collectively ‘Defendants”), and alleges as follows:

                                       JURISDICTION AND VENUE

          1.      This is a maritime claim for breach of contract and unpaid detention, demurrage,

  storage and/or other costs pursuant to ocean bills of lading and an ocean carrier's tariff and

  comprises an admiralty and maritime claim pursuant to Rule 9(h) of the Federal Rules of Civil

  Procedure and 28 U.S.C. § 1333(1). It also presents a federal question under 28 U.S.C. § 1331 in

  that it arises under the Shipping Act of 1984, as amended, 46 U.S.C. §§ 40101, et seq.
          2.      In the alternative, as there is complete diversity between Plaintiff and Defendants

  and the amount in controversy exceeds jurisdictional amount set by 28 U.S.C. § 1332, the

  prerequisites for diversity jurisdiction under 28 U.S.C. § 1441(b) are met and this Court is vested

  with subject matter jurisdiction over this action.

          3.      Venue is proper in this Court under 28 U.S.C. § 1391(b) and (c) in that all

  Defendants’ place of business are within the judicial district of this Court. Moreover, the

  transaction that form the basis for the subject contract for ocean carriage occurred within the

  judicial district of this Court.
Case 1:19-cv-22154-DPG Document 1 Entered on FLSD Docket 05/28/2019 Page 2 of 10




                                               PARTIES

            4.   Plaintiff CMA now, and at all material times was, a foreign corporation duly

  organized and existing under the laws of France with a principal place of business at 4 Quai

  d’Arenc, 13002 Marseille, France. CMA was, and is, an ocean carrier and common carrier of

  goods for hire on ocean-going vessels between United States ports and foreign ports.

            5.   Defendant YACHT EXPORT now, and at all material times was, a limited

  liability company organized and existing under the laws of Florida, with its principal place of
  business at 401 E. Las Olas Blvd., Ft. Lauderdale, Florida 33301.

            6.   Defendant CROSSNET now, and at all material times was, a corporation

  organized and existing under the laws of Florida, with its principal place of business at 5520 NW

  72nd Ave., Miami, Florida 33166. CROSSNET is, and at all material times was, a non-vessel

  owning common carrier (“NVOCC”).

            7.   CMA alleges that there may be additional entities or individuals that may be

  responsible in some manner for the occurrences and injuries alleged in this Complaint. Their names

  and capacities are currently unknown to CMA at this time. CMA will amend this Complaint to add

  such additional parties when the same have been ascertained. CMA is informed, believes and

  thereon alleges that each additional entity or individual is liable for the acts and/or omissions as

  set forth below, and that CMA’s rights against such additional entity or individual arises from

  such acts and/or omissions.

                                    FACTUAL BACKGROUND

            8.   On November 29, 2018, CROSSNET, on behalf of YACHT EXPORT, hired

  CMA for the ocean carriage of container no. SEGU7640035 (the “Container”) containing a 33’

  Beneteau Boat on Cradle (the “Cargo”) for carriage from Miami, Florida to Bremerhaven,

  Germany under CMA Bill of Lading No. NAM3323490 dated November 29, 2018 (the “CMA

  Bill”).




                                                   -2-
Case 1:19-cv-22154-DPG Document 1 Entered on FLSD Docket 05/28/2019 Page 3 of 10




           9.     CMA received the Container for shipment from Miami, Florida to Bremerhaven,

  Germany pursuant to the terms and conditions of CMA Bill.

           10.    At all material times, CROSSNET was the named shipper under the CMA Bill,

  and thus CROSSNET qualifies as a “Merchant” under Clause 1 of the Terms and Conditions of

  the CMA Bill.

           11.    At all material times, YACHT EXPORT was the actual shipper under the CMA

  Bill and owner of the Cargo, and thus YACHT EXPORT qualifies as a “Merchant” under Clause

  1 of the Terms and Conditions of the CMA Bill.
           12.    Defendants were the entities for whose account the transportation services were

  provided by CMA, were the parties that received and benefitted from the transportation services

  provided by CMA, and were the entities responsible for payment of charges relating to the

  Container.

           13.    Defendants tendered the Container to CMA for transportation between the United

  States and Germany on M/V CMA CGM CHATEAU D’IF (the “Vessel”) for which freight and

  other charges were lawfully incurred pursuant to the terms of the CMA Bill and/or applicable

  tariff(s).

           14.    CMA’s Bill of Lading Standard Terms and Conditions (as applicable to the

  relevant CMA Bill) provides the following:

                 “Merchant” includes the Shipper, Holder, Consignee, Receiver of the Goods, any
                 Person owning or entitled to the possession of the Goods or of this Bill of Lading
                 and anyone acting on behalf of any such Person.

                 ...

                 11.      NOTIFICATION AND DELIVERY

                 ...

                 (2) The Merchant shall take delivery of the Goods within the time provided for in
                 the Carrier’s Applicable Tariff (see Clause 2). If the Merchant fails to do so the
                 Carrier shall be entitled, without notice, to unpack the Goods if packed in
                 Containers and / or to store the Goods ashore, afloat, in the open or under cover, at



                                                  -3-
Case 1:19-cv-22154-DPG Document 1 Entered on FLSD Docket 05/28/2019 Page 4 of 10



             the sole risk of the Merchant. Such storage shall constitute due delivery hereunder,
             and thereupon the liability of the Carrier in respect of the Goods stored as
             aforesaid shall cease, and the costs of such storage (if paid or payable by the
             Carrier or any agent or Sub-Contractor of the Carrier) shall forthwith upon demand
             be paid by the Merchant to the Carrier.

             (3) If, whether by act or omission, the Merchant directly or indirectly prevents,
             delays or hinder the discharge or the delivery of the Goods, any costs, expenses or
             liability so resulting shall be for its full account.

             (4) If the Merchant fails to take delivery of the Goods within ten days of delivery
             becoming due under Clause 11 (2), or if in the opinion of the Carrier they are
             likely to deteriorate, decay, become worthless or incur charges whether for storage
             or otherwise in excess of their value, the Carrier may, without prejudice to any
             other rights which he may have against the Merchant, without notice and without
             any responsibility whatsoever attaching to him, sell, destroy or dispose of the
             Goods and apply any proceeds of sale in reduction of the sums due to the Carrier
             from the Merchant in respect of this Bill of Lading.

             ...

             13.     LIEN

             The Carrier its servants or agents shall have a lien on the Goods and any
             documents related thereto and a right to sell the Goods whether privately or by
             public auction for all Freight (including additional Freight payable under Clause
             12), primage, deadfreight, pre-Carriage and/or inland Carriage whatsoever,
             demurrage, Container demurrage and storage charges, detention charges, salvage,
             general average contributions and all other charges and expenses whatsoever
             which are for the account of the Goods or of the Merchant and for the costs and
             expenses of exercising such lien and of such sale and also for all previously
             unsatisfied debits whatsoever due to him by the Merchant. The Carrier, its servants
             or agents shall also have a lien on the Goods carried under this Bill of Lading and
             any document relating thereto for all sums including Freights and charges as above
             mentioned due and outstanding on any other Contracts for the Carriage of Goods
             concluded between the Carrier, its servants or agents and the Merchant, at any time
             where such sums or Freights remains due and unpaid. If the goods are unclaimed
             during a reasonable time, or whenever in the Carrier’s opinion, the Goods are
             likely to become deteriorated, decayed or worthless, the Carrier may, at its
             discretion without responsibility whatsoever, auction, sell, abandon or otherwise
             dispose of such Goods solely at the risk and expense of the Merchant. Nothing in
             this Clause shall prevent the Carrier from recovering from the Merchant the



                                              -4-
Case 1:19-cv-22154-DPG Document 1 Entered on FLSD Docket 05/28/2019 Page 5 of 10



                difference between the amount due to him by the Merchant and the amount
                realised by the exercise of the rights given to the Carrier under this Clause.

                ...

                26.     SHIPPER’S / MERCHANT’S RESPONSIBILITY

                (1) All of the Persons coming within the definition of Merchant in Clause 1 shall
                be jointly and severally liable to the Carrier for the due fulfilment of all obligations
                undertaken by the Merchant in this Bill of Lading, and remain so liable throughout
                Carriage notwithstanding their having transferred this Bill of Lading and/or title to
                the Goods to any third party. Such liability shall include but not be limited to court
                costs, expenses and attorney’s fees incurred in collecting charges and sums due to
                the Carrier.

                (2) The Shipper warrants to the Carrier that the particulars relating to the Goods as
                set out overleaf have been checked by the Shipper on receipt of this Bill of Lading
                and that such particulars, and any other particulars furnished by or on behalf of the
                Shipper, are adequate and correct. The Shipper also warrants that the Goods are
                lawful Goods and contain no contraband.

                (3) The Merchant shall indemnify the Carrier against all loss, damage, fines and
                expenses arising or resulting from any breach of any of the warranties in Clause 26
                (2) hereof or from any other cause in connection with the Goods for which the
                Carrier is not responsible.

                ...

                31.     JURISDICTION

                All claims and actions arising between the Carrier and the Merchant in relation
                with the contract of Carriage evidenced by this Bill of Lading shall be brought
                before the Tribunal de Commerce de Marseille and no other Court shall have
                jurisdiction with regards to any such claim or action. Notwithstanding the above,
                the Carrier is also entitled to bring the claim or action before the Court of the place
                where the defendant has his registered office.


         15.     On or about December 28, 2018, the Container was discharged in

  Bremerhaven, Germany and made available for collection.

         16.     Defendants have refused to take delivery of the Container, provide the

  necessary documentation for the Container and/or the Cargo to clear customs, and/or

  provide any other shipping instructions.


                                                  -5-
Case 1:19-cv-22154-DPG Document 1 Entered on FLSD Docket 05/28/2019 Page 6 of 10




         17.     Accordingly, the Container still remains idle at the marine terminal in

  Bremerhaven, Germany, thereby accruing various daily and other charges including

  detention and demurrage.

         18.     Having affected delivery of the Container, CMA fully performed all of its

  obligations under the CMA Bill.

         19.     As a result of Defendants’ failure to take delivery of the Container,

  provide the necessary documentation for the Container and/or the Cargo to clear customs,
  and/or provide any other shipping instructions, CMA has incurred damages, liabilities,

  charges, expenses, fees and costs for storage, detention and demurrage.

         20.     Under the terms of the CMA Bill and/or applicable tariffs, Defendants are

  obligated to pay these costs, damages, and expenses due and owing by Defendants to

  CMA.

         21.     As of May 28, 2019, these costs, damages and expenses due and owing by

  Defendants to CMA total 97,320 EUR (equating to US$108,531.26 as of May 28, 2019).

  These costs, damages and expenses continue to accrue while the Container remains idle.

         22.     CMA fully performed all of its obligations under the CMA Bill.

  Defendants received and benefited from the transportation services provided by CMA,

  and are responsible for payment for these various damages, expenses and costs relating to

  the idle Container.

                               FIRST CAUSE OF ACTION

                             (For Breach of Maritime Contract)

         23.     CMA refers to and incorporates by reference as though fully set forth at

  length herein its allegations in paragraphs 1 through 22 above.

         24.     CMA transported and carried the Container at the request and for the

  benefit of Defendants, in accordance with the terms and conditions of the CMA Bill.




                                                  -6-
Case 1:19-cv-22154-DPG Document 1 Entered on FLSD Docket 05/28/2019 Page 7 of 10




         25.     CMA fully performed all of its obligations under the CMA Bill and

  carried the Container from Miami, Florida and successfully discharged the Container in

  Bremerhaven, Germany.

         26.     Under the terms of the CMA Bill and applicable law, Defendants was

  required to provide shipping instructions and/or customs documents and/or accept

  delivery of the Container within the time provided for in CMA’s Bill, and they agreed to

  be responsible and liable for any and all damages, liabilities, charges, costs, expenses and
  fees arising form or resulting from their failure to provide shipping instructions and/or

  customs documents and/or accept delivery of the Container.

         27.     Under the terms of the CMA Bill and applicable law, Defendants agreed

  to be liable and responsible for any and all detention, demurrage and other charges due

  under the CMA Bill.

         28.     Defendants breached the terms of the CMA Bill by failing to provide

  shipping instructions and/or customs documents and/or accept delivery of the Container,

  and by failing to pay CMA the damages, liabilities, detention, demurrage, and other

  related expenses and fees arising from Defendants’ breach or breaches of the CMA Bill.

         29.     As a proximate cause of Defendants’ breach or breaches of the CMA Bill,

  breach of warranty, and the matters set forth herein, CMA has incurred, and Defendants

  are liable to CMA for, damages in the amount exceeding 97,320 EUR (equating to

  US$108,531.26 as of May 28, 2019). These costs, damages and expenses continue to

  accrue while the Container remains idle.

         WHEREFORE, CMA demands judgment against Defendants for compensatory

  damages, attorneys’ fees under the CMA Bill, pre- and post-judgment interest, costs

  incurred in bringing this action, and any other relief as this Court deems just and proper.




                                                  -7-
Case 1:19-cv-22154-DPG Document 1 Entered on FLSD Docket 05/28/2019 Page 8 of 10




                               SECOND CAUSE OF ACTION

                              (Money Due Under Marine Tariff)

         30.     CMA refers to and incorporates by reference as though fully set forth at

  length herein its allegations in paragraphs 1 through 22 above.

         31.     CMA transported and carried the Container at the request and for the

  benefit of the Defendants, and in accordance with the terms and conditions of the CMA

  Bill and subject to the rates and charges in its tariffs on file with the Federal Maritime

  Commission.
         32.     Under the said tariffs, CMA is required to collect and is entitled to recover

  from Defendants, and Defendants are required to pay CMA, all unpaid demurrage,

  detention, port and terminal storage charges, and any other damages, liabilities, charges,

  penalties, costs, expenses and fees arising from the carriage of the Container, as well as

  Defendants’ failure to provide required shipping instructions and/or customs

  documentation and/or accept delivery of the Container.

         33.     Despite demand for payment, Defendants have failed to pay CMA

  amounts due under the tariffs and tariff compensation is due, owing and unpaid to CMA

  from Defendants in an amount exceeding 97,320 EUR (equating to US$108,531.26 as of

  May 28, 2019). Additional charges continue to accrue in accordance with the terms of

  said tariffs, together with attorneys’ fees, costs and expenses incurred in collecting said

  charges.

         WHEREFORE, CMA demands judgment against Defendants for compensatory

  damages, attorneys’ fees under the CMA Bill, pre- and post-judgment interest, costs

  incurred in bringing this action, and any other relief as this Court deems just and proper.

                                THIRD CAUSE OF ACTION

                                          (Negligence)

         34.     CMA refers to and incorporates by reference as though fully set forth at

  length herein its allegations in paragraphs 1 through 22 above.


                                                   -8-
Case 1:19-cv-22154-DPG Document 1 Entered on FLSD Docket 05/28/2019 Page 9 of 10




         35.     At all material times herein, Defendants owed CMA a legal duty to

  exercise due care to provide required shipping instructions and/or customs documentation

  and/or to accept delivery of the Container in Bremerhaven, Germany.

         36.     The legal duty of Defendants to CMA arose because Defendants are

  parties to the CMA Bill. The legal duty of Defendants to CMA also arose independently

  of the CMA Bill because of many factors, including, without limitation, the foreseeability

  of harm to CMA from their acts and omissions, the degree of certainty that CMA suffered

  injuries, the closeness of the connection between Defendants’ conduct and the injury
  suffered.

         37.     Defendants breached their duty of care by, inter alia, failing to provide

  required shipping instructions and/or customs documentations and/or accept delivery of

  the Container in Bremerhaven, Germany or otherwise arranging for the Container’s

  delivery.

         38.     As a proximate result of the negligence of Defendants, CMA has incurred,

  and Defendants are liable to CMA for, additional freight, storage, demurrage, detention,

  liabilities, charges, penalties, costs, expenses and fees in an amount exceeding 97,320

  EUR (equating to US$108,531.26 as of May 28, 2019), plus any additional damages and

  costs as they continue to accrue.

         WHEREFORE, CMA demands judgment against Defendants for compensatory

  damages, pre- and post-judgment interest, costs incurred in bringing this action, and any

  other relief as this Court deems just and proper.

                                          PRAYER

         WHEREFORE, Plaintiff CMA prays for judgment against YACHT EXPORT and

  CROSSNET as follows:

         1.      That the Court order judgment in favor of CMA and against the YACHT

  EXPORT and CROSSNET jointly and severally in an amount not less than 97,320 EUR

  (equating to US$108,531.26), for any and all additional freight, storage, demurrage,


                                                  -9-
Case 1:19-cv-22154-DPG Document 1 Entered on FLSD Docket 05/28/2019 Page 10 of 10




  detention, liabilities, charges, penalties, other costs, expenses and fees caused by YACHT

  EXPORT and CROSSNET’s breach or breaches of the CMA Bill and/or applicable

  tariffs and/or negligence, for all amounts due under CMA’s tariffs, as well any additional

  damages and costs that continue to accrue at an amount to be established at trial;

         2.      That the Court award CMA its attorneys’ fees, costs and expenses incurred

  as a result of YACHT EXPORT and CROSSNET’s breach or breaches and/or in

  collecting the sums due from YACHT EXPORT and CROSSNET;

         3.      That the Court award CMA interest on all of the above as well as its costs
  of suit; and

         4.      That the Court award such other and further relief as the Court deems just

  and proper.


  Dated: May 28, 2019                                   Respectfully submitted,

                                                        s/ Ari C. Shapiro
                                                        ARI C. SHAPIRO
                                                        FBN: 183253
                                                        ashapiro@grsm.com
                                                        ANDREW R. SCHINDLER
                                                        FBN: 124845
                                                        aschindler@grsm.com

                                                        GORDON & REES
                                                        SCULLY MANSUKHANI, LLP
                                                        100 SE 2nd Street, Suite 3900
                                                        Miami, Florida 33131
                                                        Tel: (305) 428-5330
                                                        Attorneys for CMA CGM S.A.




                                                 -10-
